DETAILED ACTION
Response to Amendment
Applicant originally submitted claims 1-20 in the application. In the previous responses, the applicant amended claims 1, 4-5, 9, 11-14, 18 and 20 added new claims 21-22 and cancelled claims 3, 6-8, 12, 16-17 and 19. In the present response, the applicant amended claim 1. Accordingly, claims 1-2, 4-5, 9-11, 13-15, 18 and 20-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 08/18/2020, with respect to rejection of claims 1 and 14 under 35 U.S.C. § 102 (a)(1) and claim 20 under U.S.C. § 103 in the non-final office action dated 12/17/2020 have been fully considered and are persuasive,  therefore the rejection has been withdrawn.            

Allowable Subject Matter
Claims 1-2, 4-5, 9-11, 13-15, 18 and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-2, 4-5, 9-11, 13-15, 18 and 20-22, the allowability resides in the overall structure of the device as recited in independent claims 1, 14 and 20 and at least in part because claims 1, 14 and 20 recite, “a louver connected to the wall structure to close the wall aperture in response to the airflow on the louver being above an airflow threshold and open the wall aperture in response to the airflow on the louver being below the airflow threshold; and enabling the air to flow over the top surface of the wall structure through the elongated opening” in claim 1, “a louver rotatably connected to the wall structure and configured to block the airflow through the wall aperture when the airflow creates air pressure at the louver above a pressure threshold and to allow the airflow through the wall aperture when the airflow creates air pressure at the louver below the pressure threshold, wherein the airflow flows over the top surface of the wall structure through the elongated opening” in claim 14 and “the louver is controlled to permit airflow through the wall aperture in response to airflow on the louver being below an airflow threshold and to block the airflow through the wall aperture in response to the airflow on the louver being above the airflow threshold; and cause the air to flow over the top surface of the wall structure”. 
The aforementioned limitations in combination with all remaining limitations of claims 1, 14 and 20 are believed to render said claims 1, 14 and 20 and all claims dependent therefrom (2, 4-5, 9-11, 13, 15, 18 and 21-22) patentable over the art of record. 
The closest art of record is believed to be that of Tang et al (US 2016/0165750 – hereafter “Tang”).
While Tang Figs 1-5 teach many of the limitations of claims 1, 14 and 20 as per non-final office action dated 12/17/2020, neither Tang, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1, 14 and 20.
Other closest art of record has been provided to applicant hereto on the form PTO-892.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
                                                     	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835